Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,5, 8 - 10, 12 - 21 and 23 - 26 of U.S. Patent No. 10,420,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.  Please see the table below a claim to claim mapping. 


US Pat. 10,420,538
1
1
App. 16/511,922
US Pat. 10,420,538
2
2
12
16
3
4
13
17
4
5
14
18
5
8
15
19
6
9
16
20
7
10
17
21
8
12
18
23
9
13
19
24
10
14
20
25
11
14
21
26





Declarations Traversing Rejections (37 CFR 1.132)
The Declaration under 37 CFR 1.132 filed 12/16/2021 is insufficient to overcome the rejection of claims 1 - 21 based upon 35 U.S.C. 103 as being unpatentable over Acker et al. (US 2005/0182301 A1) in view of Vaquero et al. (US 2008/0027461 A1) as set forth in the last Office action because:  The Declaration states (section 6, page 3) “I submit that the Examiner’s conclusion regarding combination of Vaquero with Acker is incorrect, and that it would not have been obvious to one of ordinary skill in the medical device art to use the teaching of Vaquero to modify the device of Acker.”  

    PNG
    media_image1.png
    326
    938
    media_image1.png
    Greyscale
Inventor asserts that glass fiber renforced polarylamide is not generally marketed as a medical grade material and is not generally known to be a medical grade material (section 8, page 3).  The Office disagrees.  As is relied upon in the current rejection, Vaquero (US 2008/027461,) which is directed towards a medical device, teaches the use of glass fiber renforced polarylamide.  Vaquero cites IXEF 1022 from Solvay Plastics (paragraph [0054]) and per Solvay Plastics (see below), IXEF 1022 is marketed as a material suitable for Hospital Goods, Medical Devices and Surgical Instruments.  Thus, the opinion that glass fiber reinforced polyarlamide is not generally marketed as a medical grade material and is not generally known to be a medical grace material is not found persuasive. 
Inventor asserts that in the process of selecting a suitable material for its retractors, original applicant, OBP Medical Corporation, conducted extensive research and development and completed numerous biocompatibility tests on glass fiber reinforced polymers to confirm that these materials can be used in surgical retractors as external communicating medical devices (section 9, page 4) and in addition conducted multiple strength tests on retractor blades for each of applicants soft tissue retractors (section 10, pages 4 - 5). The Office takes note of the initial biocompatibility test, subsequent biocompatibility test and strength tests, however there is no showing that 
Inventor asserts that the injector plunger of Vaquero does not function as a retractor for retracting tissues and does not directly interact with human tissues (section 13, page 5).  The Office notes that the device of Vaquero is a medical device and functions in a surgical setting (implanting artificial lenses through a surgical incision).  The plunger, including the tip, interacts with the surgeon, the artificial lens (the plunger tip) and incision.  Therefore, it is concluded that the material of the plunger must be able to interact with human tissue and thus would benefit from a biocompatible material.  The fact that the device of Vaquero is not a retractor does not preclude it from being in the related field of medical and surgical tools and being formed from a biocompatible material to prevent unwanted side effects. 
Inventor states that the functionality of the shaft of the plunger in Vaquero is completely different from the functionalities of the retractor in Acker and of the surgical retractor of the patent application and as a result the material requirement and considerations for selection materials for the shaft of the plunger are different from those in surgical retractors (section 14, pages 5 - 6).  This is a subjective opinion and is not found persuasive because although the device of Acker and Vaquero are intended for different functions, they are both in the related field of medical and surgical devices and one of ordinary skill in the art would look to medical and surgical devices to answer questions directed towards material suitability.  
Inventor asserts that neither Vaquero nor Acker consider the specific characteristics of the polymer materials used in the present invention (section 15, page 6).  This assertion does not overcome the current rejection because the specific and material characteristics of the material are inherent.  Although Vaquero does not claim the specific characteristics, this does not negate their presence, because they are material properties.  Vaquero teaches additional motivations why one would use IXEF 1022 (see rejections below). 
Inventor asserts that one of ordinal skill in the art would not have looked to Vaquero for selecting a suitable material for a surgical retractor and one would not have found it obvious at the time of the invention to combine the teaching of Acker with the teaching of Vaquero to produce a retractor molded from IXEF 1022 (sections 18 -19, page 7).  It is noted that Acker states “surgical retractor may be made from high temperature plastic or any other material or combination of material suitable for use in surgical procedures”.  Thus, if one was looking for high temperature plastic(s) or any other material or combination of material suitable for use in surgical procedures one would look to surgical devices.  Vaquero teaches a surgical device and provides motivation for why one would use IXEF 1022, specifically “for the purpose of ease of manufacture of detailed or small features” (Vaquero, paragraph [0054]).  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues that the cited Acker and Vaquero references do not disclose or suggest a surgical retractor in which the blade and the handle are molded from a polymer that has a flexural strength of at least 300 Mpa, wherein the blade, being molded from the polymer, deforms less than 10 mm under 15 lbs. of force applied thereto.  With respect to claim 19, Applicant argues that Acker and Vaquero do not disclose or suggest a surgical retractor in which the blade and handle are molded from a low conductivity polymer, wherein the polymer comprises a non-conductive material that limits currents to less than 10-6A.  
Applicant submits that the IOL injector device of Vaquero is a completely different device from the surgical retractor of Acker with a very different structure and functionality from those of the surgical retractor of Acker, and has completely different material requirements from those of the surgical retractor of Acker.  As a result, applicant submits that one of ordinary skill in the art would not have looked to Vaquero’s teachings in selecting a suitable material for the surgical retractor of Acker and would not have been motivated to use the teachings of Vaquero to modify the surgical retractor in Acker. The Office respectfully disagrees.  Acker teaches a retractor which may be made from any suitable medical grade material (paragraph [0026]).  One of ordinary skill in the art would look to medical and surgical devices, even if the intended function was different, to find suitable materials. The device of Vaquero is a surgical device and thus in the related field of medical devices which share materials suitable for safe tissue handling and biocompatibility. The plunger of Vaquero must be safe not only 
Applicant argues that since Vaquero does not disclose use of the injector with electrical devices and the plunger of Vaquero does not come into contact with patient tissues, conductivity of the material used for the plunger would not be a consideration in Vaquero and is not apparent from Vaquero’s disclosure. The Office respectfully disagrees.  As mentioned above, the plunger of Vaquero must be biocompatible because of it’s intended use as a medical and surgical device.  In addition, the mechanical and electrical properties of the material (including those of conductivity) are inherent properties that may or may not be used as teachings or motivations for obvious rationales.  In the current rejection, Vaquero teaches a device used in surgical procedures made from IXEF 1022 for the purpose of advantageous moldability characteristics that permit small features to be manufactured (paragraph [0054]).  Such a teaching is applicable to the surgical device of Acker and therefore the rejection is maintained. 
In summation, because both Acker and Vaquero disclose devices in the field of medical and surgical procedures it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Acker with the material as taught by Vaquero for the purpose of advantageous moldability characteristics that permit small features to be manufactured.  The fact that both devices may have different intended functions does not negate the teachings and benefits from said material selection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the currently amended claims submitted on 12/16/2022, there appears to be a numerical error in the listing starting with claim 3 (listed as claim 2) and ending with claim 7 (listed as claim 6).  Specifically, there are two, “2” claims.  This makes determining certain dependencies difficult.  For example, should listed “claim 3” be dependent upon any of the preceding claims “2” or claim 1.  As it is worded, it is dependent upon itself. For purposes of examination listed claim 3 (assumed to be claim 4), is assumed to depend from listed claim “2” (assumed to be claim 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 7,9,11-17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al. (US 2005/0182301 A1) in view of Vaquero et al. (US 2008/0027461 A1).

Regarding claim 1, Acker discloses a surgical retractor (Abstract), comprising: 
a blade (paragraph [0026], ref. 280, Figs.1) having a top surface (surface as shown in Fig. 1) and a bottom surface (shown in Fig. 4); and  
5a handle extending at an angle from a proximal end of the blade (Fig. 2 shows a handle ref. 220 extending from a proximal end denoted at the dashed line in Fig. 1).

Acker discloses that the retractor may be made from a high temperature plastic or any other material or combination of material suitable for use in surgical procedures (paragraph [0026]), but is silent regarding the specific limitations that the blade and the handle are molded from a glass-fiber reinforced polymer having a flexural strength of at least 300 Mpa; and wherein the blade, being molded from the glass-fiber reinforced polymer, deforms less than 10 mm under 15 lbs of force applied thereto.  



Regarding claim 2, Acker in view of Vaquero discloses the surgical retractor of claim 1, wherein the polymer is a 50 wt% glass- fiber reinforced polymer (Vaquero, paragraph [0054]).  



Regarding claim 4 (as best understood), Acker in view of Vaquero discloses the surgical retractor of claim 3, wherein the polymer is a thermoplastic crystalline polymer of aromatic diamines and aromatic dicarboxylic anhydrides (IXEF is a polyarylamide and by applicant’s admission polyarylamides are a thermoplastic crystalline polymer of aromatic diamines and aromatic dicarboxylic anhydrides, Written Description page 16).  

Regarding claim 5 (as best understood), Acker in view of Vaquero discloses the 20surgical retractor of claim 1, wherein the polymer has a flexural modulus of at least 17 Gpa (applicant’s admission, Figure 10 and Solvay, page 2, “Flexural Strength” table).  

Regarding claim 6 (as best understood), Acker in view of Vaquero discloses the surgical retractor of claim 1, wherein the polymer has a flexural strength of at least 375 Mpa (applicant’s admission, Figure 10 and Solvay, page 2, “Flexural Strength” table).  

Regarding claim 7 (as best understood), Acker in view of Vaquero discloses the surgical retractor of claim 1, wherein the polymer has an impact 5strength of at least 100 J/M (this is a material property of IXEF, please see Solvay, page 5).  

Regarding claim 9, Acker in view of Vaquero discloses the 10 surgical retractor of claim 1, wherein the polymer has a flexural modulus of at least 16 Gpa (IXEF has a flexural modulus greater than 16 Gpa by applicant’s admission, Figure 10 and SOLVAY, page 2, “Flexural Strength” table).  

Regarding claim 11, Acker discloses a surgical retractor (Abstract), comprising: 
a blade (paragraph [0026], ref. 280, Fig. 1) having a top surface (surface as shown in Fig. 1) and a bottom surface (shown in Fig. 4); and 
a handle extending at an angle from a proximal end of the blade (Fig. 2 shows a handle ref. 220 extending from a proximal end denoted at the dashed line in Fig. 1 and at an angle such as shown in Fig. 3). 
 
Acker discloses that the retractor may be made from a high temperature plastic or any other material or combination of material suitable for use in surgical procedures (paragraph [0026]), but is silent regarding the specific limitations that the blade and the handle are molded from a polymer, said polymer being 20a low conductivity polymer and a radiolucent polymer; wherein said polymer has a flexural strength of at least 300 Mpa; and24 30467/009/3013478.1wherein the blade, being molded from the polymer, deforms less than 10 mm under 15 lbs of force applied thereto.  

Vaquero teaches medical plunger, in the related field of medical devices (Abstract).  Vaquero teaches that the plunger may be made from polyacrylamide having 

Regarding claim 12, Acker in view of Vaquero discloses the surgical retractor of claim 11, wherein the polymer has a flexural 5modulus of at least 16 Gpa (applicant’s admission, Figure 10 and Solvay, page 2, “Flexural Strength” table).  
  



Regarding claim 14, Acker in view of Vaquero discloses the10the surgical retractor of claim 11, wherein the polymer is a polyarylamide compound (Vaquero, paragraph [0054]).  

Regarding claim 15, Acker in view of Vaquero discloses the10the surgical retractor of claim 11, wherein the polymer is a thermoplastic crystalline polymer (IXEF is a semi-crystalline polyarylamide thermoplastic, please see Solvay page 4 in addition to applicant’s admission that polyarylamides are thermoplastic crystalline polymers and IXEF is a polyacrylamide).  

Regarding claim 16, Acker in view of Vaquero discloses the10the surgical retractor of claim 15, wherein the polymer is a thermoplastic crystalline polymer of aromatic diamines and aromatic dicarboxylic anhydrides (IXEF is a polyarylamide and by applicant’s admission polyarylamides are a thermoplastic crystalline polymer of aromatic diamines and aromatic dicarboxylic anhydrides, Written Description page 16).  

Regarding claim 17, Acker in view of Vaquero discloses the10the surgical retractor of claim 11, wherein the polymer comprises a non- 20conductive material that limits currents 6 A (this is a material property, see applicant’s admission, Written Description, page 17).  

Regarding claim 19, Acker discloses a surgical retractor (Abstract), comprising:  
5a blade paragraph [0026], ref. 280, Fig. 1) having a top surface (surface as shown in Fig. 1) and a bottom surface (shown in Fig. 4); and 
a handle extending at an angle from a proximal end of the blade (Fig. 2 shows a handle ref. 220 extending from a proximal end denoted at the dashed line in Fig. 1 and at an angle such as shown in Fig. 3). 

Acker discloses that the retractor may be made from a high temperature plastic or any other material or combination of material suitable for use in surgical procedures (paragraph [0026]), but is silent regarding the specific limitations that the blade and the handle are molded from a low conductivity polymer; and wherein the polymer comprises a non-conductive material that limits currents to 10less than 10-6 A.  

Vaquero teaches medical plunger, in the related field of medical devices (Abstract).  Vaquero teaches that the plunger may be made from polyacrylamide having a 50% glass fill and more specifically may be made from IXEF 1022 for the purpose of providing moldability characteristics that permit small features to be manufactured (paragraph [0054]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade and handle of Acker to me made from IXEF 1022, as taught by Vaquero, for the purpose of ease of 6 A (applicant’s admission, Written Description, page 17).  Please note the attached NPL by Solvay, hereafter “Solvay”, describing IXEF PARA/1022 (page 1, “Healthcare”) which is relied upon solely to provide evidence of the material properties and inherent characteristics of IXEF.  It is noted that a publication date of the NPL could not be determined, but such a date is considered moot since the NPL simply details the inherent material properties of IXEF, which itself was found in earlier publications (e.g. Vaquero et al.). 

Regarding claim 20, Acker in view of Vaquero discloses the surgical retractor of claim 19, wherein the blade, being molded from the polymer, deforms less than 10 mm under 15 lbs of force applied thereto (Since the material of the retractor, as modified by Vaquero is IXEF, then by Applicant’s admission, Written Description, page 20, lines 1 - 10 and Figure 10 it will deform less than 10 mm under 15 lbs of force applied).  

Claims 8, 10, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al. (US 2005/0182301 A1) in view of Vaquero et al. (US 2008/0027461 A1) and further in view of Ritland (US 2004/0254428 A1). 

Regarding claims 8, 10, 18 and 21, Acker in view of Vaquero discloses the surgical retractor of claims 1, 11 and 19, except wherein the blade has a thickness of 

Ritland teaches a surgical retractor (Abstract) having a blade (paragraph [0050], refs. 12, Fig. 1) with a thickness of 2 mm (paragraph [0055], Fig. 5).  Ritland teaches that such a thickness provides a relatively narrow device with which to initiate separation of tissue (paragraph [0055]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Acker in view of Vaquero to have a thickness of 2 mm for the purpose of better imitating tissue separation. Please note that by applicant’s admission, a blade formed of a polyacrylamide infused with glass fiber, such IXEF, having a thickness of 2 mm can withstand over 30 lbs of tip force (Written Description, page 20), thus the retractor of Acker in view of Vaquero and in view of Ritland would be able to withstand over 30 lbs of force. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773